DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 in the reply filed on 9/26/22 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Huang et al. (US 6,635,302) and Akahoshi et al. (US 4,981,701).
Regarding Claims 1, 15: McCormick discloses a method of making a fermented dairy composition and that it contains water and mixtures of milk [0139-0142].  McCormick discloses that different forms of milk may be used to produce the fermented milk [0015].  McCormick discloses condensed milk [0172].  McCormick discloses blending milk concentrates and skim milk concentrates [0101].  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142] and therefore disclose a fermented product that is higher in fat than carbohydrates.
McCormick does not explicitly disclose ultra-filtered milk.
McCormick does not disclose adding a fat into the intermediate yogurt product; and blending the fat and intermediate yogurt product to produce a high fat and low carb
yogurt.
Huang discloses blends of ultrafiltered and condensed milk [col. 3, lines 31-50].  Huang discloses that concentrated milk can be condensed skim milk [col. 3, lines 20-25].
Akahoshi discloses a method of making fermented milk and blending fat into the fermented milk to improve flavor [col. 2, lines 4-12; 38-47].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Further it would have been obvious to add fat to the fermented milk of McCormick as in Akahoshi since Akahoshi  discloses that the fat in fermented milk loses its flavor and adding fat post fermentation provides improved flavor [Akahoshi col. 2, lines 31-37].
Regarding the production of a high fat, low carbohydrate yogurt, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range for fat taught by McCormick is higher than for the carbohydrate (lactose) further the addition of fat as in Akahoshi would have increased the fat content as well to further reflect a high fat content.
Regarding Claims 2-3:  McCormick as modified discloses as discussed above in claim 1.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142] and therefore discloses a fermented product that is higher in fat than carbohydrates where the fat is present at as much as 8% and the carbohydrate present at .1% it would have been obvious that the fat would have been present at least 3 times (claim 2) and at least at 5 times (claim 3) the carbohydrate.
Regarding Claim 4:  McCormick as modified discloses as discussed above in claim 2.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick does not disclose wherein the fat:carbs are in a ratio of approximately 15:2.  McCormick discloses a fermented product that is higher in fat than carbohydrates where the fat is present at as much as 8% and the carbohydrate present at .1%.  However as modified by Akahoshi the fat could have been increased to at most 20% and therefore the ratio would have fallen in a range that encompassed 15:2.  
Regarding Claim 5:  McCormick as modified discloses as discussed above in claim 1.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142] and therefore discloses a fermented product that is higher in protein than carbohydrates where the protein is present at as much as 11% and the carbohydrate present at .1% it would have been obvious that the protein would have been present at least at 5 times the carbohydrate.
Regarding Claims 6 and 7:  McCormick as modified discloses as discussed above in claim 1.  McCormick does not disclose wherein the fat includes a milk fat (claim 6); wherein the milk fat comprises butter (claim 7).
Akahoshi discloses adding butter or cream [abstract; col. 2, lines 41-45].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of McCormick to include butter as the source of fat as in Akahoshi in order to provide body and flavor to the fermented milk product. 
Regarding Claim 10:  McCormick as modified discloses as discussed above in claim 1.  McCormick does not disclose establishing a temperature of the dairy base to be approximately at or just above a melting temperature of the fat.
Akahoshi discloses fermenting at 40°C inoculated milk, sterilizing syrup solution at 100°C and cooling a butter fat to 10°C [Ex. 2].  Akahoshi then discloses blending the fermented milk, syrup and fat but does not disclose cooling the milk and syrup components [Ex. 2].  It would have been obvious to one of ordinary skill in the art that the butter fat would have been added at temperatures at or above the melting point of the fat since Akahoshi seeks to obtain a homogenous mixture and since there is no cooling of the fermented milk and syrup before adding the butterfat to the warm fermented milk and syrup.
Regarding Claim 16:   McCormick as modified discloses as discussed above in claim 1.  McCormick discloses adding fruit [0030; 0031].
Regarding Claim 17:  McCormick as modified discloses as discussed above in claim 1.  McCormick does not disclose wherein the fat is added by injecting the fat into the intermediate yogurt product in liquid form.
Akahoshi discloses adding liquefied cream, to the fermented milk and syrup mixture [Ex, 2].
At the effective filing date of the invention it would have been obvious to add the fat in liquefied form in order to ensure homogenous mixing of the fat.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Huang et al. (US 6,635,302) and Akahoshi et al. (US 4,981,701) as applied to claim 6 above and in further view of Ichimura et al. (WO 2017/014290 Machine Translation) and Huumonen et al. (US 2016/0302436).
Regarding Claims 8 and 9:  McCormick as modified above discloses including butter fat as discussed above in claim 6.  McCormick does not disclose wherein the fat is a blend of an anhydrous milk fat and oil (claim 8); wherein the oil is avocado or coconut oil (claim 9).
Ichimura discloses including anhydrous butter in a fermented milk [pg. 3].
Huumonen discloses adding edible plant oil including avocado oil or coconut oil to an acidified or non-acidified milk base or mixtures [abstract; 0082].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of McCormick to include as the added fat, an anhydrous butter as in Ichimura and a plant oil namely avocado or coconut oil as in Huumonen in order to provide fat without adding additional water and providing the additional mouthfeel and flavor lost during fermentation. 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Huang et al. (US 6,635,302) and Akahoshi et al. (US 4,981,701) as applied to claim 1 above and in further view of Dunker et al (US 2004/0040448).
Regarding Claim 11:  McCormick as modified above discloses as discussed above in claim 1.
McCormick does not disclose wherein ultra-filtered milk contains from 0.3% to 1.0% lactose, from 11% to 15% protein and about 0.3% fat.
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 13:  McCormick discloses as discussed above in claim 11.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick  overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Huang et al. (US 6,635,302), Akahoshi et al. (US 4,981,701), and Dunker et al (US 2004/0040448) as applied to claim 11 and in further view of BW Minifie 1989 “Chocolate, Cocoa, and Confectionary: Science and Technology 3rd edition Chapter 10 Milk and Milk Products.
Regarding Claim 12:  McCormick discloses as discussed above in claim 1.  McCormick does not disclose wherein the condensed milk comprises at least one of condensed whole milk containing about 11.3% lactose, about 7.6% protein and about 15% fat and condensed skim milk containing about 19.4% lactose, about 12.7% protein and about 0.2% fat.
Huang discloses condensed skim milk with about 0.2% fat, about 11.5% protein, and about 17.4 % lactose, [col. 6, lines 45-47].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
Minifie discloses the compositions of whole and skimmed condensed milk products [Page 304]. TABLE 10.5. COMPOSITION OF CONDENSED MILKS 
[AltContent: textbox (Whole sweetened,
Skimmed (nonfat sweetened),
Unsweetened (evaporated),
%
%
%
Fat
9.3
0.6
10.5
Sugar (sucrose)
41.0
43.0
Lactose
11.4
15.0
11.8
Protein
9.3
10.2
9.5
Ash
2.0
2.2
2.0
Water
27.0
29.0
66.2)]
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and whole and skim condensed milk as in Dunker and Huang and Minifie since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range and since McCormick and Dunker disclose using separation methods for modifying fermented products. 
Further, the amounts of lactose and protein are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding the amounts of fat, in condensed whole milk as disclosed in Minifie it would have been obvious to modify the amount of fat for organoleptic and nutritional proposes since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Huang et al. (US 6,635,302), and Akahoshi et al. (US 4,981,701)) as applied to claim 1 and in further view of BW Minifie 1989 “Chocolate, Cocoa, and Confectionary: Science and Technology 3rd edition Chapter 10 Milk and Milk Products.
Regarding Claim 14:  McCormick discloses as discussed above in claim 1.  McCormick does not disclose condensed whole milkfat and condensed skim milk.
Huang discloses condensed skim milk with about 0.2% fat, about 11.5% protein, and about 17.4 % lactose, [col. 6, lines 45-47].
Minifie discloses the compositions of whole and skimmed condensed milk products [Page 304]. TABLE 10.5. COMPOSITION OF CONDENSED MILKS 
[AltContent: textbox (Whole sweetened,
Skimmed (nonfat sweetened),
Unsweetened (evaporated),
%
%
%
Fat
9.3
0.6
10.5
Sugar (sucrose)
41.0
43.0
Lactose
11.4
15.0
11.8
Protein
9.3
10.2
9.5
Ash
2.0
2.2
2.0
Water
27.0
29.0
66.2)]
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and whole and skim condensed milk as in Huang and Minifie since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range and since McCormick discloses using separation methods for modifying fermented products. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Handrick et al. CA-2674850-A1 discloses stable concentrated dairy products [abstract; 0012-0017].
Shunji et al. JP2006333755 12/2006 discloses adding fat to fermented milk [abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793